Exhibit 10.1

 

GENOMIC HEALTH, INC.

 

2005 STOCK INCENTIVE PLAN

 

(Adopted by the Board on September 8, 2005,

 

and amended and restated by the Board on March 19, 2014)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

ESTABLISHMENT AND PURPOSE

1

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

 

 

(a)

“Affiliate”

1

 

 

 

 

 

(b)

“Award”

1

 

 

 

 

 

(c)

“Board of Directors”

1

 

 

 

 

 

(d)

“Change in Control”

1

 

 

 

 

 

(e)

“Code”

2

 

 

 

 

 

(f)

“Committee”

2

 

 

 

 

 

(g)

“Company”

2

 

 

 

 

 

(h)

“Consultant”

2

 

 

 

 

 

(i)

“Employee”

3

 

 

 

 

 

(j)

“Exchange Act”

3

 

 

 

 

 

(k)

“Exercise Price”

3

 

 

 

 

 

(l)

“Fair Market Value”

3

 

 

 

 

 

(m)

“ISO”

3

 

 

 

 

 

(n)

“Nonstatutory Option” or “NSO”

3

 

 

 

 

 

(o)

“Offeree”

3

 

 

 

 

 

(p)

“Option”

3

 

 

 

 

 

(q)

“Optionee”

4

 

 

 

 

 

(r)

“Outside Director”

4

 

 

 

 

 

(s)

“Parent”

4

 

 

 

 

 

(t)

“Participant”

4

 

 

 

 

 

(u)

“Plan”

4

 

 

 

 

 

(v)

“Purchase Price”

4

 

 

 

 

 

(w)

“Restricted Share”

4

 

 

 

 

 

(x)

“Restricted Share Agreement”

4

 

 

 

 

 

(y)

“SAR”

4

 

 

 

 

 

(z)

“SAR Agreement”

4

 

 

 

 

 

(aa)

“Service”

4

 

 

 

 

 

(bb)

“Share”

4

 

 

 

 

 

(cc)

“Stock”

5

 

 

 

 

 

(dd)

“Stock Option Agreement”

5

 

 

 

 

 

(ee)

“Stock Unit”

5

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

(ff)

“Stock Unit Agreement”

5

 

 

 

 

 

(gg)

“Subsidiary”

5

 

 

 

SECTION 3.

ADMINISTRATION

5

 

 

 

(a)

 

Committee Composition

5

 

 

 

 

(b)

 

Committee for Non-Officer Grants

5

 

 

 

 

(c)

 

Committee Procedures

5

 

 

 

 

(d)

 

Committee Responsibilities

6

 

 

 

SECTION 4.

ELIGIBILITY

7

 

 

 

(a)

 

General Rule

7

 

 

 

 

(b)

 

Automatic Grants to Outside Directors

7

 

 

 

 

(c)

 

Ten-Percent Stockholders

8

 

 

 

 

(d)

 

Attribution Rules

8

 

 

 

 

(e)

 

Outstanding Stock

8

 

 

 

SECTION 5.

STOCK SUBJECT TO PLAN

8

 

 

 

(a)

 

Basic Limitation

8

 

 

 

 

(b)

 

Award Limitation

8

 

 

 

 

(c)

 

Additional Shares

9

 

 

 

SECTION 6.

RESTRICTED SHARES

9

 

 

 

(a)

 

Restricted Stock Agreement

9

 

 

 

 

(b)

 

Payment for Awards

9

 

 

 

 

(c)

 

Vesting

9

 

 

 

 

(d)

 

Voting and Dividend Rights

9

 

 

 

 

(e)

 

Restrictions on Transfer of Shares

9

 

 

 

SECTION 7.

TERMS AND CONDITIONS OF OPTIONS

10

 

 

 

(a)

 

Stock Option Agreement

10

 

 

 

 

(b)

 

Number of Shares

10

 

 

 

 

(c)

 

Exercise Price

10

 

 

 

 

(d)

 

Withholding Taxes

10

 

 

 

 

(e)

 

Exercisability and Term

10

 

 

 

 

(f)

 

Exercise of Options

10

 

 

 

 

(g)

 

Effect of Change in Control

11

 

 

 

 

(h)

 

No Rights as a Stockholder

11

 

 

 

 

(i)

 

Modification, Extension and Renewal of Options

11

 

 

 

 

(j)

 

Restrictions on Transfer of Shares

11

 

 

 

 

(k)

 

Buyout Provisions

11

 

 

 

SECTION 8.

PAYMENT FOR SHARES

11

 

 

 

(a)

 

General Rule

11

 

ii

--------------------------------------------------------------------------------


 

(b)

 

Surrender of Stock

11

 

 

 

 

(c)

 

Services Rendered

12

 

 

 

 

(d)

 

Cashless Exercise

12

 

 

 

 

(e)

 

Exercise/Pledge

12

 

 

 

 

(f)

 

Promissory Note

12

 

 

 

 

(g)

 

Other Forms of Payment

12

 

 

 

 

(h)

 

Limitations under Applicable Law

12

 

 

 

SECTION 9.

STOCK APPRECIATION RIGHTS

12

 

 

 

(a)

 

SAR Agreement

12

 

 

 

 

(b)

 

Number of Shares

12

 

 

 

 

(c)

 

Exercise Price

12

 

 

 

 

(d)

 

Exercisability and Term

12

 

 

 

 

(e)

 

Effect of Change in Control

13

 

 

 

 

(f)

 

Exercise of SARs

13

 

 

 

 

(g)

 

Modification or Assumption of SARs

13

 

 

 

 

(h)

 

Buyout Provisions

13

 

 

 

SECTION 10.

STOCK UNITS

13

 

 

 

(a)

 

Stock Unit Agreement

13

 

 

 

 

(b)

 

Payment for Awards

13

 

 

 

 

(c)

 

Vesting Conditions

13

 

 

 

 

(d)

 

Voting and Dividend Rights

14

 

 

 

 

(e)

 

Form and Time of Settlement of Stock Units

14

 

 

 

 

(f)

 

Death of Recipient

14

 

 

 

 

(g)

 

Creditors’ Rights

14

 

 

 

SECTION 11.

ADJUSTMENT OF SHARES

15

 

 

 

(a)

 

Adjustments

15

 

 

 

 

(b)

 

Dissolution or Liquidation

15

 

 

 

 

(c)

 

Reorganizations

15

 

 

 

 

(d)

 

Reservation of Rights

16

 

 

 

SECTION 12.

DEFERRAL OF AWARDS

16

 

 

 

(a)

 

Committee Powers

16

 

 

 

 

(b)

 

General Rules

16

 

 

 

SECTION 13.

AWARDS UNDER OTHER PLANS

17

 

 

 

SECTION 14.

PAYMENT OF DIRECTOR’S FEES IN SECURITIES

17

 

 

 

(a)

 

Effective Date

17

 

 

 

 

(b)

 

Elections to Receive NSOs, Restricted Shares or Stock Units

17

 

 

 

 

(c)

 

Number and Terms of NSOs, Restricted Shares or Stock Units

17

 

iii

--------------------------------------------------------------------------------


 

SECTION 15.

LEGAL AND REGULATORY REQUIREMENTS

17

 

 

 

SECTION 16.

TAXES

17

 

 

 

(a)

 

Withholding Taxes

17

 

 

 

 

(b)

 

Share Withholding

18

 

 

 

 

(c)

 

Section 409A

18

 

 

 

SECTION 17.

OTHER PROVISIONS APPLICABLE TO AWARDS

18

 

 

 

(a)

 

Transferability

18

 

 

 

 

(b)

 

Qualifying Performance Criteria

18

 

 

 

SECTION 18.

NO EMPLOYMENT RIGHTS

20

 

 

 

SECTION 19.

DURATION AND AMENDMENTS

20

 

 

 

(a)

 

Term of the Plan

20

 

 

 

 

(b)

 

Right to Amend or Terminate the Plan

20

 

 

 

 

(c)

 

Effect of Termination

20

 

iv

--------------------------------------------------------------------------------


 

GENOMIC HEALTH, INC.

 

2005 STOCK INCENTIVE PLAN

 

(As amended and restated on March [    ], 2014)

 

SECTION 1.                         ESTABLISHMENT AND PURPOSE.

 

The Plan was adopted by the Board of Directors on September 8, 2005, amended and
restated on January 28, 2009, amended on July 25, 2013, and amended and restated
on March [    ], 2014. The purpose of the Plan is to promote the long-term
success of the Company and the creation of stockholder value by (a) encouraging
Employees, Outside Directors and Consultants to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees, Outside
Directors and Consultants with exceptional qualifications and (c) linking
Employees, Outside Directors and Consultants directly to stockholder interests
through increased stock ownership. The Plan seeks to achieve this purpose by
providing for Awards in the form of restricted shares, stock units, options
(which may constitute incentive stock options or nonstatutory stock options) or
stock appreciation rights.

 

SECTION 2.                         DEFINITIONS.

 

(a)                                 “Affiliate” shall mean any entity other than
a Subsidiary, if the Company and/or one or more Subsidiaries own not less than
50% of such entity.

 

(b)                                 “Award” shall mean any award of an Option, a
SAR, a Restricted Share or a Stock Unit under the Plan.

 

(c)                                  “Board of Directors” shall mean the Board
of Directors of the Company, as constituted from time to time.

 

(d)                                 “Change in Control” shall mean the
occurrence of any of the following events:

 

(i)                                     A change in the composition of the Board
of Directors occurs, as a result of which fewer than one-half of the incumbent
directors are directors who either:

 

(A)                               Had been directors of the Company on the
“look-back date” (as defined below) (the “original directors”); or

 

(B)                               Were elected, or nominated for election, to
the Board of Directors with the affirmative votes of at least a majority of the
aggregate of the original directors who were still in office at the time of the
election or nomination and the directors whose election or nomination was
previously so approved (the “continuing directors”); or

 

(ii)                                  Any “person” (as defined below) who by the
acquisition or aggregation of securities, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or

 

1

--------------------------------------------------------------------------------


 

more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Base Capital Stock”); except
that any change in the relative beneficial ownership of the Company’s securities
by any person resulting solely from a reduction in the aggregate number of
outstanding shares of Base Capital Stock, and any decrease thereafter in such
person’s ownership of securities, shall be disregarded until such person
increases in any manner, directly or indirectly, such person’s beneficial
ownership of any securities of the Company; or

 

(iii)                               The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (A) the continuing or
surviving entity and (B) any direct or indirect parent corporation of such
continuing or surviving entity; or

 

(iv)                              The sale, transfer or other disposition of all
or substantially all of the Company’s assets.

 

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the date 24 months prior to the date of the event that may constitute a Change
in Control.

 

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

 

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the initial offering of
Stock to the public.

 

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(f)                                    “Committee” shall mean the Compensation
Committee as designated by the Board of Directors, which is authorized to
administer the Plan, as described in Section 3 hereof.

 

(g)                                 “Company” shall mean Genomic Health, Inc., a
Delaware corporation.

 

(h)                                 “Consultant” shall mean a consultant or
advisor who provides bona fide services to the Company, a Parent, a Subsidiary
or an Affiliate as an independent contractor (not including service as a member
of the Board of Directors) or a member of the board of directors of a Parent or
a Subsidiary, in each case who is not an Employee.

 

2

--------------------------------------------------------------------------------


 

(i)                                    “Employee” shall mean any individual who
is a common-law employee of the Company, a Parent, a Subsidiary or an Affiliate.

 

(j)                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(k)                                  “Exercise Price” shall mean, in the case of
an Option, the amount for which one Share may be purchased upon exercise of such
Option, as specified in the applicable Stock Option Agreement. “Exercise Price,”
in the case of a SAR, shall mean an amount, as specified in the applicable SAR
Agreement, which is subtracted from the Fair Market Value of one Share in
determining the amount payable upon exercise of such SAR.

 

(l)                                    “Fair Market Value” with respect to a
Share, shall mean the market price of one Share, determined by the Committee as
follows:

 

(i)                                     If the Stock was traded over-the-counter
on the date in question but was not traded on The Nasdaq Stock Market, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Sheets
LLC;

 

(ii)                                  If the Stock was traded on The Nasdaq
Stock Market, then the Fair Market Value shall be equal to the last reported
sale price quoted for such date by The Nasdaq Stock Market;

 

(iii)                               If the Stock was traded on a United States
stock exchange on the date in question, then the Fair Market Value shall be
equal to the closing price reported for such date by the applicable
composite-transactions report; and

 

(iv)                              If none of the foregoing provisions is
applicable, then the Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(m)                               “ISO” shall mean an employee incentive stock
option described in Section 422 of the Code.

 

(n)                                 “Nonstatutory Option” or “NSO” shall mean an
employee stock option that is not an ISO.

 

(o)                                 “Offeree” shall mean an individual to whom
the Committee has offered the right to acquire Shares under the Plan (other than
upon exercise of an Option).

 

(p)                                 “Option” shall mean an ISO or Nonstatutory
Option granted under the Plan and entitling the holder to purchase Shares.

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Optionee” shall mean an individual or
estate who holds an Option or SAR.

 

(r)                                   “Outside Director” shall mean a member of
the Board of Directors who is not a common-law employee of, or paid consultant
to, the Company, a Parent or a Subsidiary.

 

(s)                                   “Parent” shall mean any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
if each of the corporations other than the Company owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be a Parent commencing as
of such date.

 

(t)                                    “Participant” shall mean an individual or
estate who holds an Award.

 

(u)                                 “Plan” shall mean this 2005 Stock Incentive
Plan of Genomic Health, Inc., as amended from time to time.

 

(v)                                  “Purchase Price” shall mean the
consideration for which one Share may be acquired under the Plan (other than
upon exercise of an Option), as specified by the Committee.

 

(w)                               “Restricted Share” shall mean a Share awarded
under the Plan.

 

(x)                                  “Restricted Share Agreement” shall mean the
agreement between the Company and the recipient of a Restricted Share which
contains the terms, conditions and restrictions pertaining to such Restricted
Shares.

 

(y)                                  “SAR” shall mean a stock appreciation right
granted under the Plan.

 

(z)                                   “SAR Agreement” shall mean the agreement
between the Company and an Optionee which contains the terms, conditions and
restrictions pertaining to his or her SAR.

 

(aa)                          “Service” shall mean service as an Employee,
Consultant or Outside Director, subject to such further limitations as may be
set forth in the Plan or the applicable Stock Option Agreement, SAR Agreement,
Restricted Share Agreement or Stock Unit Agreement.  Service does not terminate
when an Employee goes on a bona fide leave of absence, that was approved by the
Company in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law. 
However, for purposes of determining whether an Option is entitled to ISO
status, an Employee’s employment will be treated as terminating three months
after such Employee went on leave, unless such Employee’s right to return to
active work is guaranteed by law or by a contract. Service terminates in any
event when the approved leave ends, unless such Employee immediately returns to
active work.  The Company determines which leaves count toward Service, and when
Service terminates for all purposes under the Plan.

 

(bb)                          “Share” shall mean one share of Stock, as adjusted
in accordance with Section 11 (if applicable).   All share numbers herein
assume, and no adjustment shall be made in respect of, the one-for-three reverse
split of the Stock approved by the Board of Directors on the date of initial
adoption of the Plan.

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Stock” shall mean the Common Stock of the
Company.

 

(dd)                          “Stock Option Agreement” shall mean the agreement
between the Company and an Optionee that contains the terms, conditions and
restrictions pertaining to such Option.

 

(ee)                            “Stock Unit” shall mean a bookkeeping entry
representing the equivalent of one Share, as awarded under the Plan.

 

(ff)                                “Stock Unit Agreement” shall mean the
agreement between the Company and the recipient of a Stock Unit which contains
the terms, conditions and restrictions pertaining to such Stock Unit.

 

(gg)                          “Subsidiary” shall mean any corporation, if the
Company and/or one or more other Subsidiaries own not less than 50% of the total
combined voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

(hh)                          “Total and Permanent Disability” shall mean
permanent and total disability as defined by section 22(e)(3) of the Code.

 

SECTION 3.                         ADMINISTRATION.

 

(a)                                 Committee Composition. The Plan shall be
administered by the Committee. The Committee shall consist of two or more
directors of the Company, who shall be appointed by the Board. In addition, the
composition of the Committee shall satisfy (i) such requirements as the
Securities and Exchange Commission may establish for administrators acting under
plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act; and (ii) such requirements as the Internal Revenue
Service may establish for outside directors acting under plans intended to
qualify for exemption under Section 162(m)(4)(C) of the Code.

 

(b)                                 Committee for Non-Officer Grants. The Board
may also appoint one or more separate committees of the Board, each composed of
one or more directors of the Company who need not satisfy the requirements of
Section 3(a), who may administer the Plan with respect to Employees who are not
considered officers or directors of the Company under Section 16 of the Exchange
Act, may grant Awards under the Plan to such Employees and may determine all
terms of such grants. Within the limitations of the preceding sentence, any
reference in the Plan to the Committee shall include such committee or
committees appointed pursuant to the preceding sentence. The Board of Directors
may also authorize one or more officers of the Company to designate Employees,
other than officers under Section 16 of the Exchange Act, to receive Awards
and/or to determine the number of such Awards to be received by such persons;
provided, however, that the Board of Directors shall specify the total number of
Awards that such officers may so award.

 

(c)                                  Committee Procedures. The Board of
Directors shall designate one of the members of the Committee as chairman. The
Committee may hold meetings at such times and places as it shall determine. The
acts of a majority of the Committee members present at meetings at which a
quorum exists, or acts reduced to or approved in writing (including via email)
by all Committee members, shall be valid acts of the Committee.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Committee Responsibilities. Subject to the
provisions of the Plan, the Committee shall have full authority and discretion
to take the following actions:

 

(i)                                     To interpret the Plan and to apply its
provisions;

 

(ii)                                  To adopt, amend or rescind rules,
procedures and forms relating to the Plan;

 

(iii)                               To adopt, amend or terminate sub-plans
established for the purpose of satisfying applicable foreign laws including
qualifying for preferred tax treatment under applicable foreign tax laws;

 

(iv)                              To authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;

 

(v)                                 To determine when Awards are to be granted
under the Plan;

 

(vi)                              To select the Offerees and Optionees;

 

(vii)                           To determine the number of Shares to be made
subject to each Award;

 

(viii)                        To prescribe the terms and conditions of each
Award, including (without limitation) the Exercise Price and Purchase Price, and
the vesting or duration of the Award (including accelerating the vesting of
Awards, either at the time of the Award or thereafter, without the consent of
the Participant), to determine whether an Option is to be classified as an ISO
or as a Nonstatutory Option, and to specify the provisions of the agreement
relating to such Award;

 

(ix)                              To amend any outstanding Award agreement,
subject to applicable legal restrictions and to the consent of the Participant
if the Participant’s rights or obligations would be materially impaired;

 

(x)                                 To prescribe the consideration for the grant
of each Award or other right under the Plan and to determine the sufficiency of
such consideration;

 

(xi)                              To determine the disposition of each Award or
other right under the Plan in the event of a Participant’s divorce or
dissolution of marriage;

 

(xii)                           To determine whether Awards under the Plan will
be granted in replacement of other grants under an incentive or other
compensation plan of an acquired business;

 

(xiii)                        To correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award agreement;

 

(xiv)                       To establish or verify the extent of satisfaction of
any performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; and

 

6

--------------------------------------------------------------------------------


 

(xv)                          To take any other actions deemed necessary or
advisable for the administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

 

SECTION 4.                         ELIGIBILITY.

 

(a)                                 General Rule. Only common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
Only Employees, Consultants and Outside Directors shall be eligible for the
grant of Restricted Shares, Stock Units, Nonstatutory Options or SARs.

 

(b)                                 Automatic Grants to Outside Directors.

 

(i)                                     Each Outside Director who first joins
the Board of Directors on or after the effective date of the Plan, and who was
not previously an Employee, shall receive a Nonstatutory Option, subject to
approval of the Plan by the Company’s stockholders, to purchase 20,000 Shares
(subject to adjustment under Section 11) on the date of his or her election to
the Board of Directors. Twenty-five percent (25%) of the Shares subject to each
Option granted under this Section 4(b)(i) shall vest and become exercisable on
the first anniversary of the date of grant. The balance of the Shares subject to
such Option (i.e. the remaining seventy-five percent (75%)) shall vest and
become exercisable monthly over a three-year period beginning on the day which
is one month after the first anniversary of the date of grant, at a monthly rate
of 2.0833% of the total number of Shares subject to such Option. Notwithstanding
the foregoing, each such Option shall become vested if a Change in Control
occurs with respect to the Company during the Optionee’s Service.

 

(ii)                                  On the first business day following the
conclusion of each regular annual meeting of the Company’s stockholders, each
Outside Director who was not elected to the Board for the first time at such
meeting and who will continue serving as a member of the Board of Directors
thereafter shall receive an Option to purchase 10,000 Shares (subject to
adjustment under Section 11), provided that such Outside Director has served on
the Board of Directors for at least six months. Each Option granted under this
Section 4(b)(ii) shall vest and become exercisable on the first anniversary of
the date of grant; provided, however, that each such Option shall become
exercisable in full immediately prior to the next regular annual meeting of the
Company’s stockholders following such date of grant in the event such meeting
occurs prior to such first anniversary date. Notwithstanding the foregoing, each
Option granted under this Section 4(b)(ii) shall

 

7

--------------------------------------------------------------------------------


 

become vested if a Change in Control occurs with respect to the Company during
the Optionee’s Service.

 

(iii)                               The Exercise Price of all Nonstatutory
Options granted to an Outside Director under this Section 4(b) shall be equal to
100% of the Fair Market Value of a Share on the date of grant, payable in one of
the forms described in Section 8(a), (b) or (d).

 

(iv)                              All Nonstatutory Options granted to an Outside
Director under this Section 4(b) shall terminate on the earlier of (A) the day
before the tenth anniversary of the date of grant of such Options or (B) the
date twelve months after the termination of such Outside Director’s Service for
any reason; provided, however, that any such Options that are not vested upon
the termination of the Outside Director’s Service as a member of the Board of
Directors for any reason shall terminate immediately and may not be exercised.

 

(c)                                  Ten-Percent Stockholders. An Employee who
owns more than 10% of the total combined voting power of all classes of
outstanding stock of the Company, a Parent or Subsidiary shall not be eligible
for the grant of an ISO unless such grant satisfies the requirements of
Section 422(c)(5) of the Code.

 

(d)                                 Attribution Rules. For purposes of
Section 4(c) above, in determining stock ownership, an Employee shall be deemed
to own the stock owned, directly or indirectly, by or for such Employee’s
brothers, sisters, spouse, ancestors and lineal descendants. Stock owned,
directly or indirectly, by or for a corporation, partnership, estate or trust
shall be deemed to be owned proportionately by or for its stockholders, partners
or beneficiaries.

 

(e)                                  Outstanding Stock. For purposes of
Section 4(c) above, “outstanding stock” shall include all stock actually issued
and outstanding immediately after the grant. “Outstanding stock” shall not
include shares authorized for issuance under outstanding options held by the
Employee or by any other person.

 

SECTION 5.                         STOCK SUBJECT TO PLAN.

 

(a)                                 Basic Limitation. Shares offered under the
Plan shall be authorized but unissued Shares or treasury Shares. The aggregate
number of Shares authorized for issuance as Awards under the Plan shall not
exceed 8,980,000 Shares (the “Absolute Share Limit”). The limitations of this
Section 5(a) shall be subject to adjustment pursuant to Section 11. The number
of Shares that are subject to Options or other Awards outstanding at any time
under the Plan shall not exceed the number of Shares which then remain available
for issuance under the Plan. The Company, during the term of the Plan, shall at
all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.

 

(b)                                 Award Limitation. Subject to the provisions
of Section 11, no Participant may receive Options, SARs, Restricted Shares or
Stock Units under the Plan in any calendar year that relate to more than
1,650,000 Shares.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Additional Shares. If Restricted Shares or
Shares issued upon the exercise of Options are forfeited, then such Shares shall
again become available for Awards under the Plan. If Stock Units, Options or
SARs are forfeited or terminate for any other reason before being exercised,
then the corresponding Shares shall again become available for Awards under the
Plan. If Stock Units are settled, then only the number of Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available under Section 5(a) and the balance shall again become available for
Awards under the Plan. If SARs are exercised, then only the number of Shares (if
any) actually issued in settlement of such SARs shall reduce the number
available in Section 5(a) and the balance shall again become available for
Awards under the Plan.  Notwithstanding the foregoing, the number of Shares that
may be delivered in the aggregate pursuant to the exercise of ISOs granted under
the Plan shall not exceed the Absolute Share Limit, as adjusted pursuant to
Section 11, plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to this Section 5(c).

 

SECTION 6.                         RESTRICTED SHARES.

 

(a)                                 Restricted Stock Agreement. Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Company. Such Restricted Shares shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various
Restricted Stock Agreements entered into under the Plan need not be identical.

 

(b)                                 Payment for Awards. Restricted Shares may be
sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services.

 

(c)                                  Vesting. Each Award of Restricted Shares
may or may not be subject to vesting. Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Restricted
Stock Agreement. A Restricted Stock Agreement may provide for accelerated
vesting in the event of the Participant’s death, disability or retirement or
other events. The Committee may determine, at the time of granting Restricted
Shares of thereafter, that all or part of such Restricted Shares shall become
vested in the event that a Change in Control occurs with respect to the Company.

 

(d)                                 Voting and Dividend Rights. The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Company’s other stockholders. A Restricted Stock
Agreement, however, may require that the holders of Restricted Shares invest any
cash dividends received in additional Restricted Shares. Such additional
Restricted Shares shall be subject to the same conditions and restrictions as
the Award with respect to which the dividends were paid.

 

(e)                                  Restrictions on Transfer of Shares.
Restricted Shares shall be subject to such rights of repurchase, rights of first
refusal or other restrictions as the Committee may determine. Such restrictions
shall be set forth in the applicable Restricted Stock Agreement and shall apply
in addition to any general restrictions that may apply to all holders of Shares.

 

9

--------------------------------------------------------------------------------


 

SECTION 7.                         TERMS AND CONDITIONS OF OPTIONS.

 

(a)                                 Stock Option Agreement. Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Company. Such Option shall be subject to all applicable terms
and conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Committee deems
appropriate for inclusion in a Stock Option Agreement. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation.

 

(b)                                 Number of Shares. Each Stock Option
Agreement shall specify the number of Shares that are subject to the Option and
shall provide for the adjustment of such number in accordance with Section 11.

 

(c)                                  Exercise Price. Each Stock Option Agreement
shall specify the Exercise Price. The Exercise Price of an ISO shall not be less
than 100% of the Fair Market Value of a Share on the date of grant, except as
otherwise provided in 4(c), and the Exercise Price of an NSO shall not be less
85% of the Fair Market Value of a Share on the date of grant.  Subject to the
foregoing in this Section 7(c), the Exercise Price under any Option shall be
determined by the Committee at its sole discretion. The Exercise Price shall be
payable in one of the forms described in Section 8.

 

(d)                                 Withholding Taxes. As a condition to the
exercise of an Option, the Optionee shall make such arrangements as the
Committee may require for the satisfaction of any federal, state, local or
foreign withholding tax obligations that may arise in connection with such
exercise. The Optionee shall also make such arrangements as the Committee may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with the disposition of Shares
acquired by exercising an Option.

 

(e)                                  Exercisability and Term. Each Stock Option
Agreement shall specify the date when all or any installment of the Option is to
become exercisable. The Stock Option Agreement shall also specify the term of
the Option; provided that the term of an ISO shall in no event exceed 10 years
from the date of grant (five years for Employees described in Section 4(c)). A
Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, disability, or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service. Options may be awarded in combination
with SARs, and such an Award may provide that the Options will not be
exercisable unless the related SARs are forfeited. Subject to the foregoing in
this Section 7(e), the Committee at its sole discretion shall determine when all
or any installment of an Option is to become exercisable and when an Option is
to expire.

 

(f)                                    Exercise of Options. Each Stock Option
Agreement shall set forth the extent to which the Optionee shall have the right
to exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be

 

10

--------------------------------------------------------------------------------


 

determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination of Service.

 

(g)                                 Effect of Change in Control. The Committee
may determine, at the time of granting an Option or thereafter, that such Option
shall become exercisable as to all or part of the Shares subject to such Option
in the event that a Change in Control occurs with respect to the Company.

 

(h)                                 No Rights as a Stockholder. An Optionee, or
a transferee of an Optionee, shall have no rights as a stockholder with respect
to any Shares covered by his Option until the date of the issuance of a stock
certificate for such Shares. No adjustments shall be made, except as provided in
Section 11.

 

(i)                                    Modification, Extension and Renewal of
Options. Within the limitations of the Plan, the Committee may modify, extend or
renew outstanding options or may accept the cancellation of outstanding options
(to the extent not previously exercised), whether or not granted hereunder, in
return for the grant of new Options for the same or a different number of Shares
and at the same or a different exercise price, or in return for the grant of the
same or a different number of Shares. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such Option.

 

(j)                                    Restrictions on Transfer of Shares. Any
Shares issued upon exercise of an Option shall be subject to such special
forfeiture conditions, rights of repurchase, rights of first refusal and other
transfer restrictions as the Committee may determine. Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.

 

(k)                                  Buyout Provisions. The Committee may at any
time (a) offer to buy out for a payment in cash or cash equivalents an Option
previously granted or (b) authorize an Optionee to elect to cash out an Option
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish.

 

SECTION 8.                         PAYMENT FOR SHARES.

 

(a)                                 General Rule. The entire Exercise Price or
Purchase Price of Shares issued under the Plan shall be payable in lawful money
of the United States of America at the time when such Shares are purchased,
except as provided in Section 8(b) through Section 8(g) below.

 

(b)                                 Surrender of Stock. To the extent that a
Stock Option Agreement so provides, payment may be made all or in part by
surrendering, or attesting to the ownership of, Shares which have already been
owned by the Optionee or his representative. Such Shares shall be valued at
their Fair Market Value on the date when the new Shares are purchased under the
Plan. The Optionee shall not surrender, or attest to the ownership of, Shares in
payment of the Exercise Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Services Rendered. At the discretion of the
Committee, Shares may be awarded under the Plan in consideration of services
rendered to the Company or a Subsidiary prior to the award. If Shares are
awarded without the payment of a Purchase Price in cash, the Committee shall
make a determination (at the time of the award) of the value of the services
rendered by the Offeree and the sufficiency of the consideration to meet the
requirements of Section 6(b).

 

(d)                                 Cashless Exercise. To the extent that a
Stock Option Agreement so provides, payment may be made all or in part by
delivery (on a form prescribed by the Committee) of an irrevocable direction to
a securities broker to sell Shares and to deliver all or part of the sale
proceeds to the Company in payment of the aggregate Exercise Price.

 

(e)                                  Exercise/Pledge. To the extent that a Stock
Option Agreement so provides, payment may be made all or in part by delivery (on
a form prescribed by the Committee) of an irrevocable direction to a securities
broker or lender to pledge Shares, as security for a loan, and to deliver all or
part of the loan proceeds to the Company in payment of the aggregate Exercise
Price.

 

(f)                                    Promissory Note. To the extent that a
Stock Option Agreement or Restricted Stock Agreement so provides, payment may be
made all or in part by delivering (on a form prescribed by the Company) a
full-recourse promissory note.

 

(g)                                 Other Forms of Payment. To the extent that a
Stock Option Agreement or Restricted Stock Agreement so provides, payment may be
made in any other form that is consistent with applicable laws, regulations and
rules.

 

(h)                                 Limitations under Applicable Law.
Notwithstanding anything herein or in a Stock Option Agreement or Restricted
Stock Agreement to the contrary, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

SECTION 9.                         STOCK APPRECIATION RIGHTS.

 

(a)                                 SAR Agreement. Each grant of a SAR under the
Plan shall be evidenced by a SAR Agreement between the Optionee and the Company.
Such SAR shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The provisions of
the various SAR Agreements entered into under the Plan need not be identical.
SARs may be granted in consideration of a reduction in the Optionee’s other
compensation.

 

(b)                                 Number of Shares. Each SAR Agreement shall
specify the number of Shares to which the SAR pertains and shall provide for the
adjustment of such number in accordance with Section 11.

 

(c)                                  Exercise Price. Each SAR Agreement shall
specify the Exercise Price. A SAR Agreement may specify an Exercise Price that
varies in accordance with a predetermined formula while the SAR is outstanding.

 

(d)                                 Exercisability and Term. Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
exercisable. The SAR Agreement shall also specify the term of the SAR. A SAR
Agreement may provide for accelerated exercisability in the event of

 

12

--------------------------------------------------------------------------------


 

the Optionee’s death, disability or retirement or other events and may provide
for expiration prior to the end of its term in the event of the termination of
the Optionee’s service. SARs may be awarded in combination with Options, and
such an Award may provide that the SARs will not be exercisable unless the
related Options are forfeited. A SAR may be included in an ISO only at the time
of grant but may be included in an NSO at the time of grant or thereafter. A SAR
granted under the Plan may provide that it will be exercisable only in the event
of a Change in Control.

 

(e)                                  Effect of Change in Control. The Committee
may determine, at the time of granting a SAR or thereafter, that such SAR shall
become fully exercisable as to all Common Shares subject to such SAR in the
event that a Change in Control occurs with respect to the Company.

 

(f)                                    Exercise of SARs. Upon exercise of a SAR,
the Optionee (or any person having the right to exercise the SAR after his or
her death) shall receive from the Company (a) Shares, (b) cash or (c) a
combination of Shares and cash, as the Committee shall determine. The amount of
cash and/or the Fair Market Value of Shares received upon exercise of SARs
shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price.

 

(g)                                 Modification or Assumption of SARs. Within
the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs or may accept the cancellation of outstanding SARs (whether
granted by the Company or by another issuer) in return for the grant of new SARs
for the same or a different number of shares and at the same or a different
exercise price. The foregoing notwithstanding, no modification of a SAR shall,
without the consent of the holder, materially impair his or her rights or
obligations under such SAR.

 

(h)                                 Buyout Provisions. The Committee may at any
time (a) offer to buy out for a payment in cash or cash equivalents a SAR
previously granted, or (b) authorize an Optionee to elect to cash out a SAR
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish.

 

SECTION 10.                  STOCK UNITS.

 

(a)                                 Stock Unit Agreement. Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Company. Such Stock Units shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical. Stock Units may be granted in
consideration of a reduction in the recipient’s other compensation.

 

(b)                                 Payment for Awards. To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.

 

(c)                                  Vesting Conditions. Each Award of Stock
Units may or may not be subject to vesting. Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement. A Stock Unit Agreement may provide for accelerated vesting in the
event of the Participant’s death, disability or retirement or other events. The

 

13

--------------------------------------------------------------------------------


 

Committee may determine, at the time of granting Stock Units or thereafter, that
all or part of such Stock Units shall become vested in the event that a Change
in Control occurs with respect to the Company.

 

(d)                                 Voting and Dividend Rights. The holders of
Stock Units shall have no voting rights. Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents. Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Share while the
Stock Unit is outstanding. Dividend equivalents may be converted into additional
Stock Units. Settlement of dividend equivalents may be made in the form of cash,
in the form of Shares, or in a combination of both. Prior to distribution, any
dividend equivalents which are not paid shall be subject to the same conditions
and restrictions (including without limitation, any forfeiture conditions) as
the Stock Units to which they attach.

 

(e)                                  Form and Time of Settlement of Stock Units.
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Shares
or (c) any combination of both, as determined by the Committee. The actual
number of Stock Units eligible for settlement may be larger or smaller than the
number included in the original Award, based on predetermined performance
factors. Methods of converting Stock Units into cash may include (without
limitation) a method based on the average Fair Market Value of Shares over a
series of trading days. Vested Stock Units may be settled in a lump sum or in
installments. The distribution may occur or commence when all vesting conditions
applicable to the Stock Units have been satisfied or have lapsed, or it may be
deferred to any later date. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Section 11.

 

(f)                                    Death of Recipient. Any Stock Units Award
that becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries. Each recipient of a Stock Units Award
under the Plan shall designate one or more beneficiaries for this purpose by
filing the prescribed form with the Company. A beneficiary designation may be
changed by filing the prescribed form with the Company at any time before the
Award recipient’s death. If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Stock Units Award that
becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

(g)                                 Creditors’ Rights. A holder of Stock Units
shall have no rights other than those of a general creditor of the Company.
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Stock Unit Agreement.

 

14

--------------------------------------------------------------------------------


 

SECTION 11.                  ADJUSTMENT OF SHARES.

 

(a)                                 Adjustments. In the event of a subdivision
of the outstanding Stock, a declaration of a dividend payable in Shares, a
declaration of a dividend payable in a form other than Shares in an amount that
has a material effect on the price of Shares, a combination or consolidation of
the outstanding Stock (by reclassification or otherwise) into a lesser number of
Shares, a recapitalization, a spin-off or a similar occurrence, the Committee
shall make appropriate and equitable adjustments in:

 

(i)                                     The number of Options, SARs, Restricted
Shares and Stock Units available for future Awards under Section 5;

 

(ii)                                  The limitations set forth in Section 5(b);

 

(iii)                               The number of NSOs to be granted to Outside
Directors under Section 4(b);

 

(iv)                              The number of Shares covered by each
outstanding Option and SAR;

 

(v)                                 The Exercise Price under each outstanding
Option and SAR; and

 

(vi)                              The number of Stock Units included in any
prior Award which has not yet been settled.

 

Except as provided in this Section 11, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

(b)                                 Dissolution or Liquidation. To the extent
not previously exercised or settled, Options, SARs and Stock Units shall
terminate immediately prior to the dissolution or liquidation of the Company.

 

(c)                                  Reorganizations. In the event that the
Company is a party to a merger or other reorganization, outstanding Awards shall
be subject to the agreement of merger or reorganization. Subject to compliance
with Section 409A of the Code, such agreement shall provide for:

 

(i)                                     The continuation of the outstanding
Awards by the Company, if the Company is a surviving corporation;

 

(ii)                                  The assumption of the outstanding Awards
by the surviving corporation or its parent or subsidiary;

 

(iii)                               The substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
Awards;

 

15

--------------------------------------------------------------------------------


 

(iv)                              Full exercisability or vesting and accelerated
expiration of the outstanding Awards; or

 

(v)                                 Settlement of the full value of the
outstanding Awards in cash or cash equivalents followed by cancellation of such
Awards.

 

(d)                                 Reservation of Rights. Except as provided in
this Section 11, an Optionee or Offeree shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class, the payment of any
dividend or any other increase or decrease in the number of shares of stock of
any class. Any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

SECTION 12.                  DEFERRAL OF AWARDS.

 

(a)                                 Committee Powers. Subject to compliance with
Section 409A of the Code, the Committee (in its sole discretion) may permit or
require a Participant to:

 

(i)                                     Have cash that otherwise would be paid
to such Participant as a result of the exercise of a SAR or the settlement of
Stock Units credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Company’s books;

 

(ii)                                  Have Shares that otherwise would be
delivered to such Participant as a result of the exercise of an Option or SAR
converted into an equal number of Stock Units; or

 

(iii)                               Have Shares that otherwise would be
delivered to such Participant as a result of the exercise of an Option or SAR or
the settlement of Stock Units converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books. Such amounts shall be determined by reference to
the Fair Market Value of such Shares as of the date when they otherwise would
have been delivered to such Participant.

 

(b)                                 General Rules. A deferred compensation
account established under this Section 12 may be credited with interest or other
forms of investment return, as determined by the Committee. A Participant for
whom such an account is established shall have no rights other than those of a
general creditor of the Company. Such an account shall represent an unfunded and
unsecured obligation of the Company and shall be subject to the terms and
conditions of the applicable agreement between such Participant and the Company.
If the deferral or conversion of Awards is permitted or required, the Committee
(in its sole discretion) may establish rules, procedures and forms pertaining to
such Awards, including (without limitation) the settlement of deferred
compensation accounts established under this Section 12.

 

16

--------------------------------------------------------------------------------


 

SECTION 13.                  AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

 

SECTION 14.                  PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

 

(a)                                 Effective Date. No provision of this
Section 14 shall be effective unless and until the Board has determined to
implement such provision.

 

(b)                                 Elections to Receive NSOs, Restricted Shares
or Stock Units. An Outside Director may elect to receive his or her annual
retainer payments and/or meeting fees from the Company in the form of cash,
NSOs, Restricted Shares or Stock Units, or a combination thereof, as determined
by the Board. Such NSOs, Restricted Shares and Stock Units shall be issued under
the Plan. An election under this Section 14 shall be filed with the Company on
the prescribed form.

 

(c)                                  Number and Terms of NSOs, Restricted Shares
or Stock Units. The number of NSOs, Restricted Shares or Stock Units to be
granted to Outside Directors in lieu of annual retainers and meeting fees that
would otherwise be paid in cash shall be calculated in a manner determined by
the Board. The terms of such NSOs, Restricted Shares or Stock Units shall also
be determined by the Board.

 

SECTION 15.                  LEGAL AND REGULATORY REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan; and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.

 

SECTION 16.                  TAXES.

 

(a)                                 Withholding Taxes. To the extent required by
applicable federal, state, local or foreign law, a Participant or his or her
successor shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any Shares or make any cash
payment under the Plan until such obligations are satisfied.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Share Withholding. The Committee may permit
a Participant to satisfy all or part of his or her withholding or income tax
obligations by having the Company withhold all or a portion of any Shares that
otherwise would be issued to him or her or by surrendering all or a portion of
any Shares that he or she previously acquired. Such Shares shall be valued at
their Fair Market Value on the date when taxes otherwise would be withheld in
cash. In no event may a Participant have Shares withheld that would otherwise be
issued to him or her in excess of the number necessary to satisfy the legally
required minimum tax withholding. .  Each Award that provides for “nonqualified
deferred compensation” within the meaning of Section 409A of the Code shall be
subject to such additional rules and requirements as specified by the Committee
from time to time in order to comply with Section 409A.  If any amount under
such an Award is payable upon a “separation from service” (within the meaning of
Section 409A) to a Participant who is then considered a “specified employee”
(within the meaning of Section 409A), then no such payment shall be made prior
to the date that is the earlier of (i) six months and one day after the
Participant’s separation from service, or (ii) the Participant’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to interest, penalties and/or additional tax imposed pursuant to Section 409A. 
In addition, the settlement of any such Award may not be accelerated except to
the extent permitted by Section 409A.

 

(c)                                  Section 409A.  Each Award that provides for
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code shall be subject to such additional rules and requirements as specified by
the Committee from time to time in order to comply with Section 409A.  If any
amount under such an Award is payable upon a “separation from service” (within
the meaning of Section 409A) to a Participant who is then considered a
“specified employee” (within the meaning of Section 409A), then no such payment
shall be made prior to the date that is the earlier of (i) six months and one
day after the Participant’s separation from service, or (ii) the Participant’s
death, but only to the extent such delay is necessary to prevent such payment
from being subject to interest, penalties and/or additional tax imposed pursuant
to Section 409A.  In addition, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 17.                  OTHER PROVISIONS APPLICABLE TO AWARDS.

 

(a)                                 Transferability. Unless the agreement
evidencing an Award (or an amendment thereto authorized by the Committee)
expressly provides otherwise, no Award granted under this Plan, nor any interest
in such Award, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner (prior to the vesting and lapse of any and
all restrictions applicable to Shares issued under such Award), other than by
will or the laws of descent and distribution; provided, however, that an ISO may
be transferred or assigned only to the extent consistent with Section 422 of the
Code. Any purported assignment, transfer or encumbrance in violation of this
Section 17(a) shall be void and unenforceable against the Company.

 

(b)                                 Qualifying Performance Criteria. The number
of Shares or other benefits granted, issued, retainable and/or vested under an
Award may be made subject to the attainment of performance goals.  The Committee
may utilize any performance criteria selected by it in its sole discretion to
establish performance goals; provided, however, that in the case of any Award

 

18

--------------------------------------------------------------------------------


 

intended to qualify as “performance-based compensation” under Section 162(m) of
the Code (“Performance Based Award”), the following conditions shall apply:

 

(i)                                     The amount potentially available under a
Performance Based Award shall be subject to the attainment of pre-established,
objective performance goals relating to a specified period of service based on
one or more of the following performance criteria: (a) cash flow (including
operating cash flow), (b) earnings per share, (c) earnings before any
combination of interest, taxes, depreciation or amortization, (d) return on
equity, (e) total stockholder return, (f) share price performance, (g) return on
capital, (h) return on assets or net assets, (i) revenue, (j) income or net
income, (k) operating income or net operating income, (l) operating profit or
net operating profit, (m) operating margin or profit margin (including as a
percentage of revenue), (n) return on operating revenue, (o) return on invested
capital, (p) market segment shares, (q) costs, (r) expenses, (s) achievement of
target levels of discovery and/or development of products or services, including
but not limited to research or regulatory achievements, (t) third party coverage
and/or reimbursement objectives, (u) test volume metrics, (v) objective customer
indicators (including, without limitation, customer satisfaction),
(w) improvements in productivity, (x) attainment of objective operating goals,
or (y) objective employee metrics (“Qualifying Performance Criteria”), any of
which may be measured either individually, alternatively or in any combination,
applied to either the individual, the Company as a whole or to a business unit
or subsidiary of the Company, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, or on the basis of any other specified period, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group or index, and subject to specified adjustments, in
each case as specified by the Committee in the Award.

 

(ii)                                  Unless specified otherwise by the
Committee at the time the performance goals are established or otherwise within
the time limit prescribed by Section 162(m) of the Code, the Committee shall
appropriately adjust the method of evaluating performance under a Qualifying
Performance Criteria for a performance period as follows: (a) to exclude asset
write-downs, (b) to exclude litigation or claim judgments or settlements, (c) to
exclude the effect of changes in tax law, accounting principles or other such
laws or provisions affecting reported results, (d) to exclude accruals for
reorganization and restructuring programs, (e) to exclude any extraordinary
nonrecurring items as determined under generally accepted accounting principles
and/or described in managements’ discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, (f) to exclude the dilutive and/or
accretive effects of acquisitions or joint ventures, (g) to assume that any
business divested by the Company achieved performance objectives at targeted
levels during the balance of a performance period following such divestiture,
(h) to exclude the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends, (i) to exclude the
effects of stock based compensation; and (j) to exclude costs incurred in
connection with potential acquisitions or divestitures that are

 

19

--------------------------------------------------------------------------------


 

required to be expensed under generally accepted accounting principles, in each
case in compliance with Section 162(m).

 

(iii)                               The Committee shall establish in writing the
applicable performance goals (and any variation to the adjustments specified in
the preceding subparagraph (ii)), and an objective method for determining the
Award earned by a Participant if the goals are attained, while the outcome is
substantially uncertain and not later than the 90th day of the performance
period (but in no event after 25% of the period of service with respect to which
the performance goals relate has elapsed), and shall determine and certify in
writing, for each Participant, the extent to which the performance goals have
been met prior to payment or vesting of the Award.  The Committee may reserve
the right, in its sole discretion, to reduce the amount of compensation
otherwise payable under the Plan upon the attainment of the pre-established
performance goals.  The Committee may not in any event increase the amount of
compensation payable under the Plan upon the attainment of the pre-established
performance goals to a Participant who is a “covered employee” within the
meaning of Section 162(m) of the Code.

 

SECTION 18.                  NO EMPLOYMENT RIGHTS.

 

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

SECTION 19.                  DURATION AND AMENDMENTS.

 

(a)                                 Term of the Plan. The Plan, as set forth
herein, shall terminate automatically on March 18, 2024 and may be terminated on
any earlier date pursuant to Subsection (b) below.

 

(b)                                 Right to Amend or Terminate the Plan. The
Board of Directors may amend or terminate the Plan at any time and from time to
time. Rights and obligations under any Award granted before amendment of the
Plan shall not be materially impaired by such amendment, except with consent of
the Participant. An amendment of the Plan shall be subject to the approval of
the Company’s stockholders only to the extent required by applicable laws,
regulations or rules.

 

(c)                                  Effect of Termination. No Awards shall be
granted under the Plan after the termination thereof. The termination of the
Plan shall not affect Awards previously granted under the Plan.

 

20

--------------------------------------------------------------------------------